Citation Nr: 0530366	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for spina 
bifida occulta and related lipomatous tethered spinal cord 
syndrome and secondary disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for a back disorder in 
November 1977 and June 1992 rating decisions.  The Board 
confirmed the RO's denial of the veteran's claim in a May 
1997 decision.  In a November 1999 decision, the Board found 
that there was no new and material evidence to reopen the 
claim.   

3.  Evidence received since the November 1999 Board decision 
regarding the veteran's claim for service connection for a 
back disorder is cumulative and redundant of the evidence of 
record at the time of the last prior final denial and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The Board's decision of November 1999 is final.  
38 C.F.R. § 20.1100 (2005), 38 U.S.C. § 7104(b) (West 2002).

2.  No new and material evidence has been received since the 
November 1999 Board decision to reopen a claim for service 
connection for spina bifida occulta and related lipomatous 
tethered spinal cord syndrome and secondary disorders.  38 
U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  The Board notes that 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 44, 630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  

For claims filed prior to August 29, 2001, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For claims filed on or after August 29, 2001,  "new" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  Under this new 
standard, new and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005); 66 Fed. Reg. At 45,620.  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible"). 

The Board notes that even if the RO finds that that there is 
no new and material evidence to reopen a claim, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).
Analysis

The veteran submitted his original claim for service 
connection for a back disorder in 1976.  The RO denied that 
claim in a November 1977 rating decision, finding that the 
veteran's back disorder was a developmental abnormality and 
un-related to service.  Although the RO provided notice of 
the denial, the veteran did not initiate an appeal.  
Subsequently, the veteran filed another claim for a back 
disorder.  By rating decision dated in June 1992, the RO 
continued the denial of service connection for a back 
disorder, finding that the veteran had failed to submit new 
and material evidence to reopen the claim.  The veteran 
submitted a timely appeal to this decision and in March 1995, 
the Board remanded the claim to obtain private medical 
records as well as a VA examination.  

In February 1996, the veteran underwent a VA examination of 
the back.  The diagnosis was congenital spina bifida occulta 
with chronic lumbar strain.  The examiner noted that this 
disorder pre-existed service and that the veteran gave a 
history of increased symptomatology regarding the back while 
in service.  However, after a review of the veteran's service 
medical records, the examiner opined that there was 
insufficient evidence of aggravation of this condition in the 
claims folder.  By Board decision dated in May 1997 the Board 
denied service connection for spina bifida, finding no 
evidence of aggravation during service.                         

In December 1997, the veteran filed a third claim for service 
connection for spina bifida.  By rating decision dated in 
June 1998 the RO denied service connection,  finding no new 
and material evidence to reopen the veteran's claim.  In a 
November 1999 decision, the Board confirmed the RO's denial 
of the veteran's claim.  Although the Board provided notice 
of the denial, the veteran did not initiate an appeal.  Thus, 
the Board's decision of November 1999 is final.  38 C.F.R. 
§ 20.1100 (2005), 38 U.S.C. § 7104(b) (West 2002).    

In August 2002, the veteran filed a fourth claim for a back 
disorder, this time characterized as entitlement to service 
connection for aggravation of "Lipomatious Tethered Spinal 
Cord Syndrome, Spina Bifida Occulta Significant" and 
resultant secondary conditions to include Decubitus 
ulceration and impotence.  Because this claim was received 
after August 29, 2001, the amended regulations regarding 
"new and material evidence" are for application.  

The RO denied this claim in an October 2002 rating decision 
finding that the veteran had failed to submit new and 
material evidence showing aggravation of the veteran's pre-
existing back disorder during service.  The veteran submitted 
a notice of disagreement (NOD) in November 2002 and a timely 
appeal was filed in September 2003.      

Since the Board's November 1999 denial, the veteran has 
submitted the following: 1) copies of numerous un-related 
Board decisions regarding back disorders; 2) copies of 
numerous medical journal articles regarding tethered spinal 
cord and spina bifida; 3) a Board training letter regarding 
rating disabilities of the spine dated in July 2003; 4) lay 
statements from the veteran's brother and a service buddy 
regarding his physical condition while in service; 5) 
magnetic resonance imaging reports dated from November 1998 
to April 2003 showing a tethered spinal cord; 6) an operative 
report dated in April 2000 showing lumbosacral lipoma with 
tethering of the spinal cord; and, 7) a private medical 
opinion from Dr. P.L.G. dated in September 2005 stating that 
it was "possible" that the veteran's service could have 
aggravated his back disorder.  

Upon review of the record, the Board finds that while this 
evidence is new, it does not raise a reasonable possibility 
of substantiating the claim.  The May 1997 Board decision 
acknowledged the existence of the veteran's back disorder but 
denied service connection due to the absence of a showing of 
aggravation during service.  Thus, in order to reopen the 
claim for a back disorder, the veteran must submit evidence 
showing that his back disorder was aggravated during service.  
The evidence submitted by the veteran since the September 
1999 Board decision does not show an aggravation of the 
veteran's back disorder in service.  

First, as to the un-related Board decisions, medical 
articles, Board training letter, and lay statements, the 
Board notes that, while informative, these documents do not 
show that the veteran aggravated his back disorder in 
service.  The medical articles submitted by the appellant in 
this case do not support the appellant's multifaceted theory 
of entitlement.  The Board notes that, with regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  The Board concludes 
that this information is insufficient to establish the 
required medical nexus opinion.

Second, while the newly submitted private records show a 
subsequent diagnosis of a tethered spinal cord, they do not 
provide evidence as to whether the veteran's back disorder 
was aggravated by his military service approximately 34 years 
ago.

Third, while Dr. P.L.G.'s September 2005 statement opines 
that it is "possible" that the veteran's back disorder was 
aggravated by service, this statement is not supported by any 
clinical data or rationale and is entirely speculative.  The 
Board observes that the Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The question, as the private doctor has put it, is not 
whether it is "definitely possible" that the back disorder 
could have been caused or aggravated by service.  Clearly, a 
veteran's military service could cause a veteran to have a 
back disorder.  The VA in prior decisions was not contending 
that it was "definitely impossible" that the back disorder 
was caused by service.  The question before the VA is whether 
the back disorder was caused or aggravated by service.  Thus, 
the statement of this doctor provides no basis to reopen this 
claim as it is not material to the critical issue in this 
case.  The fact that it was "definitely possible" that 
service caused the back disorder (as a statement of fact) has 
never been in dispute.  Therefore, the Board finds that the 
statement by Dr. P.L.G. has no probative value, and even 
under the Court's decision in Justus, provides no basis to 
reopen this claim.

Given that none of these records raise a reasonable 
possibility of substantiating the claim, the evidence is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108.  The veteran's own medical opinion is not a basis to 
reopen this claim.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu, 2 Vet. App. 492.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2002 and October 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC) he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  Further, 
the Board finds no additional evidence available that would 
provide a basis to reopen this claim.  This issue was 
addressed at the veteran's hearing held before the Board in 
September 2005.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

New and material evidence not having not been received, the 
claim for service connection for spina bifida occulta and 
related lipomatous tethered spinal cord syndrome and 
secondary disorders is not reopened; the appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


